DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claims 15-20 are cancelled.
The application has been amended as follows: 

Allowable Subject Matter
2.        Claims 1-12 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display module, comprising: a display panel comprising a first region, a second region, and a bending region connecting the first region to the second region, wherein the first region is provided with a pixel array, the second region comprises a terminal region, and the bending region has a radius greater than 0.4 mm and less than 0.6 mm; a back plate layer provided on a surface of one side of the display panel, wherein the back plate layer comprises a first back plate and a second back plate, and the second back plate is located on a surface of the second region; a support layer provided between the first ; wherein at least one via hole is provided in the second back plate and the second region, the at least one via hole matches the at least one protrusion, and the second region is bent to a predetermined position on the second back plate with the at least one protrusion fittingly engaged in the at least one via hole” as recited claim 6.
            Claims 2-5 and 7-12 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 6.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848